ORDER
PER CURIAM.
Defendant appeals the judgment upon his conviction by a jury of three counts of robbery in the first degree, § 569.020, RSMo 1994,1 three counts of armed criminal action, § 571.015, and one count of unlawful use of a weapon, § 571.030.1, for which he was sentenced as a prior, persistent and Class X offender to consecutive terms of twenty-five years’ imprisonment on the robbery counts, fifteen years’ imprisonment on the armed criminal action counts, and five years’ imprisonment on the unlawful use of a weapon count. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).

. All further statutory references are to RSMo 1994.